                      IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CURTIS WARNER, on behalf of                )
 himself and all others similarly           )
 situated,
                                            )
        Plaintiff,                          )            1:18-cv-00727-LCB-LPA
 v.                                         )
                                            )
 MIDLAND FUNDING, LLC,
 MIDLAND CREDIT                             )
 MANAGEMENT, INC., and SMITH                )
 DEBNAM NARRON DRAKE                        )
 SAINTSING & MYERS, LLP,

        Defendants.

                     NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants Midland Funding LLC (“Midland Funding”) and Midland Credit

Management, Inc. (“MCM” and, collectively, “Midland”), by counsel, respectfully notify

the Court of a recent decision that is relevant to Midland’s pending Motion to Compel

Arbitration and Dismiss but was decided after briefing had been complete.

       On March 13, 2019, the United States District Court for the Eastern District of New

York issued a ruling in Brecher v. Midland Credit Management, No. 18-CV-3142, 2019

U.S. Dist. LEXIS 40590 (E.D.N.Y. Mar. 13, 2019) (granting motion to compel arbitration,

relying on declarations by Sean Mulcahy and the original creditor) (attached as Exhibit 1).




                                            1



      Case 1:18-cv-00727-LCB-LPA Document 45 Filed 03/22/19 Page 1 of 2
      Midland respectfully submits that the court’s decision in Brecher supports

Midland’s arguments advanced in its pending Motion to Compel Arbitration which should

be granted.

This the 22nd day of March 2019.       Respectfully submitted,

                                       TROUTMAN SANDERS LLP


                                       /s/ Ethan G. Ostroff
                                       Ethan G. Ostroff
                                       Admitted Pro Hac Vice
                                       VA Bar No. 71610
                                       222 Central Park Avenue, Suite 2000
                                       Virginia Beach, VA 23462
                                       Telephone: (757) 687-7541
                                       Facsimile: (757) 687-7510
                                       Ethan.ostroff@troutman.com


                                       Danielle K. Greco, N.C. State Bar 30701
                                       305 Church Street at North Hills,
                                       Suite 1200
                                       Raleigh, North Carolina 27609
                                       Telephone: (919) 835-4147
                                       Facsimile: (919) 835-4101
                                       danielle.greco@troutman.com


                                       Attorneys for Defendants Midland Funding LLC
                                       and Midland Credit Management, Inc.



                                         2



      Case 1:18-cv-00727-LCB-LPA Document 45 Filed 03/22/19 Page 2 of 2
